Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 27, 2008 Registration No. 333-117670 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 3 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 LITHIA MOTORS, INC. (Exact name of Registrant as specified in its charter) Oregon 93-0572810 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification Number) organization) 360 East Jackson Street Medford, Oregon 97501 (541) 776-6401 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Sidney B. DeBoer Lithia Motors, Inc. 360 East Jackson Street Medford, Oregon 97501 (541) 776-6401 (Name, address, including zip code, and telephone number, including area code, of agent for service) With a Copy to: Kenneth E. Roberts, Esq. Foster Pepper LLP econd Avenue, Suite 1800 Portland, Oregon 97204 (503) 221-0607 Approximate date of commencement of proposed sale to the public: Not Applicable. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. [ ] If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 (the "Securities Act"), other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. [ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. [ ] If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the
